Citation Nr: 0601426	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  96-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by multiple joint pain, including that 
in the shoulders, elbows, knees, hands and feet.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  

3.  Entitlement to service connection for a claimed skin 
disorder.  

4.  Entitlement to service connection for the claimed 
residuals of a foot infection.  

5.  Entitlement to service connection for claimed disability 
manifested by hair loss.  

6.  Entitlement to service connection for claimed headaches.  

7.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

8.  Entitlement to an initial rating in excess of 40 percent 
for the service-connected low back disability.  

9.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served in the National Guard from May 1982 to 
September 1994.  Such service included active duty for 
training from July 1982 to January 1983 and from August 1991 
to January 1992.  During the Persian Gulf War, he also had 
service in Southwest Asia from August to October 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in August 1994 and 
January 1996.  

During the course of the appeal (see, e.g., the veteran's 
statement dated in September 1996), the veteran raised 
contentions to the effect that his multiple joint pain, left 
knee disability, skin disorder, and headaches are the result 
of undiagnosed illness sustained during the Persian Gulf War.  

Those claims have not been certified to the Board on appeal 
or otherwise developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over those claims, and they 
will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).  They are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  During his hearing at the RO on September 23, 1996, prior 
to the promulgation of a decision in the appeal, the 
appellant withdrew his appeal with respect to the issues of 
service connection for the residuals of a foot infection and 
for disability manifested by hair loss.  

2.  The veteran's multiple joint pain, diagnosed primarily as 
degenerative arthritis of the left shoulder; tendinitis of 
the right elbow; and polyarthralgia of the shoulders, elbows, 
knees, hands and feet, is shown to have been first manifested 
several years after service and is not shown to be due to any 
event or incident of his service.  

3.  The veteran's left knee condition, variously diagnosed as 
patellofemoral syndrome, degenerative arthritis and 
polyarthralgia, is shown to have been first manifested 
several years after service and is not shown to be due to any 
event or incident of his service.  

4.  The veteran's skin disorder, diagnosed primarily by 
furuncles of the groin and follicular dermatitis, is shown to 
have been first clinically manifested in service.  

5.  The veteran's chronic headache disorder is shown to have 
been first clinically manifested several years after service 
and is not shown to be due to any event or incident of his 
service.  

6.  The veteran is not shown to have an established diagnosis 
of PTSD due to any event or incident of his service.  

7.  The veteran is not shown to have been exposed to 
radiation in connection with his service.  

8.  The service-connected low back strain is manifested 
primarily by pain and limitation of motion with forward 
flexion to at least 20 degrees.  

9.  The service-connected cervical strain is manifested 
primarily by complaints of pain and limitation of motion with 
forward flexion to 30 degrees and a combined range of motion 
to at least 180 degrees.  


CONCLUSIONS OF LAW

1.  With respect to the issue of service connection for the 
residuals of a foot infection, the criteria for withdrawal of 
a Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  

2.  With respect to the issue of service connection for 
disability manifested by hair loss, the criteria for 
withdrawal of a Substantive Appeal by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  

3.  The veteran's disability manifested by multiple joint 
pain, including that of the shoulders, elbows, knees, hands 
and feet is not due to disease or injury that was incurred in 
or aggravated by service, nor may any be presumed to be the 
result of radiation exposure.  38 U.S.C.A. §§ 1110, 1112(c), 
1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2005).  

4.  The veteran's left knee disability is not due to disease 
or injury that was incurred in or aggravated by service, nor 
may any arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2005).  

5.  The veteran is not shown to have a left knee disability 
that may be presumed to be due to radiation exposure in 
service.  38 U.S.C.A. §§ 1112(c), 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.311 (2005).  

6.  By extending the benefit of the doubt to the veteran, his 
skin disability manifested by furuncles of the groin and 
follicular dermatitis is due to disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

7.  The veteran's headache disability is not due to disease 
or injury that was incurred in or aggravated by service, nor 
may any be presumed to be due to radiation exposure in 
service.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2005).  

8.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005).  

9.  The criteria for the assignment of an initial rating in 
excess of 40 percent for the service-connected low back 
strain have not been met.  38U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5237 (effective September 26, 
2003; formerly DC 5295(2002)).  

10.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected cervical 
strain have not been met.  38U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5237 (effective September 26, 
2003); 38 C.F.R. § 4.71a, DC 5290 (1993).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for the service-connected low back 
disability and cervical spine disability and his claims of 
service connection for multiple joint pain, left knee 
disability, skin disability, the residuals of a left foot 
infection, headaches and PTSD.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In letters, dated in June 2002 and September 2003, the RO 
notified the veteran of the information and evidence 
necessary to substantiate a claim for VA benefits.  

In particular, the RO informed the veteran of the evidence to 
establish service connection for a particular disability.  

VA noted that in order to establish an increased evaluation 
for the service-connected disability, the evidence had to 
show that such disability had gotten worse.  In this regard, 
the RO requested that the veteran send it medical or other 
evidence of recurring or persistent symptoms.  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which was not in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial rating decisions in 
August 1994 and January 1996.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
the veteran has continued to actively participate in his 
appeal.  For example, in September and October 2004, the RO 
received statements from the veteran with respect to his 
claims.  

Moreover, the Statement of the Case (SOC), issued in June 
1996; the Supplemental Statements of the Case (SSOC's), 
issued in February 1997 and June 2004, notified the veteran 
and his representative of the evidence needed to establish 
the benefits sought.  Indeed, the SSOC, issued in June 2004, 
set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims for increased ratings for low 
back disability and cervical spine disability and his claims 
of service connection for multiple joint pain, left knee 
disability, skin disability, headaches and PTSD.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of those claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
foregoing issues on appeal.  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with his claim for increased ratings 
for the service-connected low back disability and cervical 
spine disability or his claims of service connection for 
multiple joint pain, left knee disability, skin disability, 
headaches, and PTSD.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005) (discussing prejudicial error).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  The Facts and Analysis

A.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

1.  Multiple Joint Pain

In September 1996, the veteran had a hearing held at the RO 
before a Hearing Officer.  The veteran testified that he had 
multiple joint pain primarily as a result of his duties in 
the Persian Gulf War.  

The veteran stated that the pain primarily affected his 
shoulders, elbows and knees.  (The claimed left knee 
disability will be discussed in a separate section below.)  

The veteran's service medical records show that in November 
1985, he was treated for myofascial pain syndrome in an 
unspecified area.  However, such records are negative for any 
complaints of clinical findings of disability manifested by 
pain in the shoulders, elbows, knees and/or other joints.  

Since the mid-1990's, the veteran has been treated/examined 
by VA for complaints of chronic pain in various joints.  The 
diagnoses have included those of degenerative arthritis and 
tendinitis in the left shoulder (VA examination report, dated 
in April 1995); tendinitis of the right elbow (August 2000 
treatment record); and polyarthralgia of the shoulders, 
elbows and knees (VA examination report, dated in October 
1996).  

In any event, none of the health care providers or examiners 
reported a nexus between the veteran's multiple joint pain 
and any event in service or during the veteran's first year 
after service.  

Absent competent evidence of identifiable disability 
manifested by the claimed multiple joint pain in service or 
competent evidence of a nexus between the current multiple 
joint pain and service, service connection is not warranted.  

2.  The Left Knee

In September 1985, a report from the veteran's National Guard 
unit shows that during annual training he sustained a left 
leg injury, diagnosed primarily as a strained or pulled 
muscle.  However, the service medical records are negative 
for any evidence of left knee involvement or other evidence 
of a left knee disorder.  

VA examination reports, dated in April and August 1995 and in 
October 1996, showed that the veteran had left knee 
disability, variously diagnosed as patellofemoral syndrome, 
mild degenerative arthritis, and polyarthralgia.  

However, there is no competent evidence of a nexus between 
any current disability and an incident or event of his 
service, including the left leg injury in September 1985.  
Absent such evidence, service connection for left knee 
disability is not warranted.  

3.  Skin Disability

In service in September 1991, the veteran was treated for 
folliculitis of the groin.  

During a National Guard examination in January 1992, the 
veteran was found to have a furuncle-like lesion on his upper 
thigh/left groin, as well as follicular dermatitis.  

The VA medical records dated from August 1994 through June 
2001 show that the veteran continued to be treated/examined 
for various skin disorders, including furuncles in his groin 
and folliculitis.  

In view of the ongoing treatment and examinations since 
service, as well as the general nature and location of the 
skin disorder, the Board finds a continuity between the 
symptoms demonstrated in service and those reported during 
the several years after his discharge.  

There is an approximate balance of evidence that his claimed 
skin disorder had its onset in service.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  

Accordingly, service connection for folliculitis and 
furuncles of the groin is warranted.  

4.  Headaches

During his September 1996 hearing, the veteran testified that 
his headaches were primarily the result of his exposure toxic 
fumes used to clean vehicles during the Persian Gulf War.

The service medical records show that, in August 1984, the 
veteran was treated for complaints of headaches in 
association with an acute viral syndrome.  However, there 
were no recorded complaints or clinical findings in service 
of chronic headache disability, including migraine headaches.  

Since his discharge from the National Guard, the veteran has 
complained of daily headaches.  

In April 1995, the veteran underwent a VA neurology 
examination.  He reported having had headaches which started 
in service.  A CT scan of the head, performed in September 
1994 was reviewed and reported to be normal.  Following the 
examination, the diagnosis was that of chronic tension 
headaches.  

During an August 1996 psychiatric examination for the New 
York State Department of Education, the veteran reported the 
onset of headaches following service in the Persian Gulf.  
Although the diagnoses on Axis III included that of migraine, 
the examiner did not report a relationship to service.  

Moreover, the preponderance of the evidence, including 
reports of consultations with the VA Neurology service in 
July 1996, July 2000, and May 2002, show that the veteran has 
tension-type headaches.  

In any event, the evidence dated since service does not show 
the presence of a headache disability that can be attributed 
to any event or incident of his service.  

Absent competent evidence of identifiable headache disability 
in service or competent evidence of a nexus between the 
current headaches and any event in service, service 
connection is not warranted.  

5.  PTSD

The veteran maintains that he has PTSD primarily as a result 
of his experiences in the Persian Gulf War.  In particular, 
he notes that he was not issued a gas mask.  He also cites 
scary experiences going to and from his work site and 
checking for vehicles at night without anyone to protect him.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).

A careful review of the record shows the evidence to be 
negative for any complaints or clinical findings of PTSD in 
service or any associated stressful incidents.  

Following an August 1995 VA psychiatric examination, the 
examiner opined that the veteran had very mild PTSD.  
Although he recorded the military stressors reported by the 
veteran, the examiner did not report a nexus between those 
reported stressors and the veteran's PTSD.  Rather, the 
examiner cited the veteran's primary stressors as marital 
separation and difficulty finding work.  

Moreover, following an October 1996 VA psychiatric 
examination, the same examiner revised his diagnosis of very 
mild PTSD to impulse control disorder, not otherwise 
specified.  

The examiner noted that, during the Persian Gulf War, the 
veteran had reportedly been frightened during missions to 
retrieve abandoned vehicles.  However, the examiner also 
noted that the veteran had not been exposed to any real 
danger of attack on those missions.  

Indeed, the examiner stated that the veteran's symptoms 
antedated such duty and appeared to be associated with 
lifelong character traits.  

In any event, other than the 1995 diagnosis, the record is 
negative for any findings of PTSD.  Rather the preponderance 
of the evidence shows that the veteran's current psychiatric 
disability has been associated primarily with recurrent major 
depression; schizoaffective disorder; and impulse control 
disorder.  

Inasmuch as there is no current diagnosis of PTSD, the 
veteran cannot meet the criteria for service connection.  
Accordingly, that portion of the appeal is denied.  

6.  Additional Considerations Regarding Service Connection

In part, the veteran contends that his multiple joint pain, 
left knee disability, headaches and/or PTSD are the result of 
exposure to radiation, i.e. depleted uranium, while working 
on tanks.  

By VA regulations, various disorders are considered 
radiogenic diseases and are presumed to be the result of 
exposure to ionizing radiation.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. §§ 3.309(d), 3.311.  

There is no competent evidence of record, however, that the 
veteran was ever exposed to radiation in service from any 
source.  In this regard, none of the disabilities for which 
the veteran seeks service connection are considered 
radiogenic diseases.  

Moreover, there is no competent evidence of record that any 
of those disabilities are in any way related to radiation 
exposure.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Accordingly, service connection is not 
warranted for any disability on the basis of the claimed 
exposure.  

The only other evidence that the veteran has multiple joint 
pain, left knee disability, headaches, and/or PTSD related to 
service comes from the veteran.  

As a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection.  

7.  The Foot Infection and Hair Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

During his hearing at the RO in September 1996, the veteran 
withdrew his appeal with respect to the issues of entitlement 
to service connection for the residuals of a foot infection 
and entitlement to service connection for disability 
manifested by hair loss.  Those withdrawals were noted in 
writing as part of the hearing transcript.  A copy of that 
transcript has been associated with the claims folder.  

Since the appellant has withdrawn the foregoing issues from 
the appeal, there remain no associated allegations of factual 
or legal errors for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
either of those issues, and they are dismissed.  


B.  The Increased Ratings 

The veteran seeks an initial rating in excess of 40 percent 
for his service-connected low back disability and initial 
rating in excess of 10 percent for his service-connected 
cervical spine disability.   

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's August 1994 decision on appeal, which granted 
entitlement to service connection for lumbar spine disability 
and neck disability, was an initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

1.  The Low Back

The RO has rated the veteran's low back disability as 
lumbosacral strain.  

A review of the evidence discloses that the veteran has 
additional low back disability such as a herniated nucleus 
pulposus at L4-L5 and bulging discs at L3-L4.  (See, e.g., 
the report of an MRI performed by the VA in July 2000).  
However, service connection has not been established for low 
back disability other than lumbosacral strain.  

When the veteran filed his claim, a 40 percent rating was 
warranted for lumbosacral strain manifested by listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (1993).  That was the highest 
schedular evaluation for lumbosacral strain provided by the 
Rating Schedule.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected lumbosacral strain.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective on 
September 26, 2003.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

As noted, the RO provided the veteran with the new regulatory 
criteria in the June 2004 SSOC.  Moreover, the veteran and 
his representative submitted additional argument in September 
and October 2004 and in December 2005.  Therefore, there is 
no prejudice to the veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the revised regulations, the veteran's lumbosacral 
strain is rated in accordance with 38 C.F.R. § 4.71, DC 5237.  
The noted schedular ratings are available based on the 
following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  

Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis. General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate DC.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  

The evidence shows that the veteran has been treated by VA 
since the mid-1990's for his service-connected low back 
disability.  It also shows that he has undergone numerous VA 
examinations, including orthopedic and neurologic 
examinations performed in August 1994, April 1995 and October 
1996.  

Such evidence shows that the veteran's lumbosacral strain is 
manifested primarily by complaints of pain and limitation of 
motion.  Although the report of the October 1996 VA 
orthopedic examination showed that he was only able to flex 
his lumbosacral spine to 20 degrees, there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

In fact, the preponderance of the evidence shows that is able 
to flex his spine to at least 45 degrees (report from the VA 
Neurosurgery service, dated in August 1995).  

While the veteran wears lumbar support and has been issued a 
cane, the preponderance of the evidence also shows that he 
has a normal gait and posture without lumbosacral muscle 
spasms, swelling, deformity, heat or discoloration.  

Moreover, the preponderance of the evidence shows no weakness 
or atrophy, sensory deficits, diminished reflexes, lack of 
coordination; or other neurologic deficits, such as bowel or 
bladder impairment associated with his service-connected 
lumbosacral strain.  

Under either the old or new regulations, such evidence 
reflects no more than the criteria for the current 40 percent 
rating for lumbosacral strain.  Accordingly, an increased 
rating is not warranted.  

2.  The Cervical Spine

The RO has rated the service-connected cervical spine 
disability as cervical strain.  

On the report a July 2000 MRI, the veteran also demonstrated 
mild degenerative changes at C6 - C7 and bulging discs at 
C5-C6 and C6-C7; however, service connection has not been 
established for any of those disabilities.  

At the outset of his claim, the veteran's cervical strain 
was rated together with the veteran's lumbosacral strain 
under 38 C.F.R. § 4.71a, DC 5295.  There was no diagnostic 
code dedicated to rating cervical strain; however, 
potentially applicable was 38 C.F.R. § 4.71a, DC 5290.  

Under that Diagnostic Code, a 10 percent rating was 
warranted for slight limitation of motion of the cervical 
spine, while a 20 percent rating was warranted for moderate 
limitation of motion.  

As noted above, during the pendency of the veteran's appeal, 
the rating schedule was revised with respect to the 
veteran's service-connected cervical spine disability.  See 
68 Fed. Reg. 51454-51456 (August 27, 2003).  That change 
also became effective September 26, 2003.  

Under the revised regulations, the veteran's cervical strain 
is also rated in accordance with 38 C.F.R. § 4.71, DC 5237.  
Again, the General Rating Formula for Diseases and Injuries 
of the Spine is applicable.  

Under the general rating formula, a 10 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
when the combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees; 
or, when there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, when there is a vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, when the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

In this case, the VA treatment records and the reports of the 
VA examinations performed in the mid-1990's show that the 
veteran's cervical strain is manifested primarily by 
complaints of pain and limitation of motion.  

However, he was able to flex his neck to 30 degrees and his 
combined range of cervical spine motion is at least 180 
degrees (see the reports of orthopedic examinations performed 
by the VA in August 1994 and October 1996).  Moreover, there 
is no competent evidence that the veteran's limitation of 
cervical spine motion is productive of any more than slight 
impairment.  

Such records and reports are negative for evidence of muscle 
spasm in the cervical spine or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Further, the preponderance of the evidence shows that the 
veteran has a normal gait and posture without muscle spasms, 
swelling, deformity, heat, or discoloration.  Moreover, the 
preponderance of the evidence shows no weakness or atrophy, 
sensory deficits, diminished reflexes, lack of coordination 
or other neurologic impairment associated with his service-
connected cervical strain.  

Under either the old or new regulations, such evidence 
reflects no more than the criteria for the current 10 percent 
rating for the veteran's service-connected cervical strain.  
Accordingly, an increased rating is not warranted.  

In arriving at the decisions with respect to the claims for 
increased ratings, the Board has considered the possibility 
of staged ratings noted in Fenderson.  

However, the evidence of record shows that the manifestations 
of his service-connected lumbosacral strain and cervical 
strain have been generally consistent since May 12, 1994, the 
date that service connection and the 40 percent and 
10 percent ratings became effective.  Accordingly, there is 
no basis to invoke the principle of staged ratings. 

The Board has also considered the veteran's and the 
representative's requests for a new examination (statements, 
dated in September 2004 and December 2005, respectively).  
Such requests are based primarily on the age of the most 
recent examination reports on file and the veteran's claim 
that he is not receiving proper medical treatment at the 
facility where he is incarcerated.  

Although the veteran recounts the treatment he was receiving 
from VA prior to his incarceration, he does not state that he 
manifestations of either his lumbosacral or cervical spine 
disabilities have increased.  

In this regard, the Board notes that the claims folder 
contains records of the veteran's treatment by the VA up to 
the time of his incarceration.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2005).  In this case, however, 
the medical evidence is adequate for rating purposes.  

Indeed, the preponderance of the evidence of record, 
including the veteran's contentions, is negative for 
increased disability of the neck or low back.  The Board also 
notes that VA examinations are not scheduled for the purpose 
of rendering or adjusting a treatment regimen.  Hence, the 
request for an additional examination is denied.  

In December 2005, the veteran's representative suggested that 
the VA request records of the veteran's treatment from the 
facility where the veteran is incarcerated.  However, the 
representative did not identify any particular records nor 
did he suggest that they would show additional disability of 
the cervical or lumbar spines.  


ORDER

Service connection for disability manifested by multiple 
joint pain is denied.  

Service connection for left knee disorder is denied.  

Service connection for a skin disorder, manifested primarily 
by furuncles of the groin and folliculitis, is granted.  

Service connection for headaches is denied.  

Service connection for PTSD is denied.  

The claims of service connection for the residuals of a foot 
infection and service connection for disability manifested by 
hair loss are dismissed.  

An initial rating in excess of 40 percent for the service-
connected low back strain is denied.  

An initial rating in excess of 10 percent for the service-
connected cervical strain is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


